Case 1:18-cv-11072-GHW-RWL Document 223 Filed 01/07/20 Page 1 of 11
Case 1:18-cv-11072-GHW-RWL Document 223 Filed 01/07/20 Page 2 of 11
Case 1:18-cv-11072-GHW-RWL Document 223 Filed 01/07/20 Page 3 of 11
Case 1:18-cv-11072-GHW-RWL Document 223 Filed 01/07/20 Page 4 of 11
Case 1:18-cv-11072-GHW-RWL Document 223 Filed 01/07/20 Page 5 of 11
Case 1:18-cv-11072-GHW-RWL Document 223 Filed 01/07/20 Page 6 of 11
Case 1:18-cv-11072-GHW-RWL Document 223 Filed 01/07/20 Page 7 of 11
Case 1:18-cv-11072-GHW-RWL Document 223 Filed 01/07/20 Page 8 of 11
Case 1:18-cv-11072-GHW-RWL Document 223 Filed 01/07/20 Page 9 of 11
Case 1:18-cv-11072-GHW-RWL Document 223 Filed 01/07/20 Page 10 of 11
  Case 1:18-cv-11072-GHW-RWL Document 223 Filed 01/07/20 Page 11 of 11


                           LIST OF CITED DOCUMENTS
             IN THE DECLARATION OF JEFFREY L.MACCLANAHAN

EXHIBIT NO.   DOCUMENT

Exhibit A     Exhibit A Incorporation and Good Standing Certificate of ASB on 9
              October 2012

Exhibit B     Exhibit B Corporate Certificate of ASP2 on 5 June 2009

Exhibit C     Statement of Chavdar Angelov of leaving ASB, 21 March 2011;
              Statement of Chavdar Angelov of leaving ASP2, 5 November 2010;
              Statement of PIDB2 EAD of leaving ASP2, 27 December 2012
              Statement of Silver Trust EAD of leaving ASP2, 13 February 2013

Exhibit D     Declaration SEEK in support of Ayr's Reorganization plan for APD,
              January 2011

Exhibit E     Wire Disbursements, 12 July 2011

Exhibit F     Philip Harris Letter to M.Mateev on 27 January 2011

Exhibit G     Mortgage receivables sale and purchase agreement of 4 June 2010

Exhibit H     Harris and Harriott Contract of Mandate of 19 Jan 2011

Exhibit I     Letter of reference by Regions Financial Corporation of 29 December 2010

Exhibit J     Reorganization Plan for APD, 15 August 2011

Exhibit K     Agreement of March 28, 2012

Exhibit L     Order of receivership No.270 of 15 December 2012 as entered by the
              Targovishte District Court

Exhibit M     NRA Decision No. 98 of 18 February 2013

Exhibit N     Ayr Trustee Request of 3 March 2016

Exhibit O     APD Trustee Ms Ganka Kolyovska's Report of 20 June 2014

Exhibit P     Supplemental Agreement dated November 27, 2013

Exhibit Q     Declaration by Jeffrey McClanahan of 6 Sep 2018
              Ayr Notice of damages to Investbank AD, Fibank, UniCredit Bulbank,
Exhibit R
              Attorney Tomov dated December 3, 2010
Exhibit S     Noice of Ayr to BNB dated December 20, 2010

Attachment    CV Jeffrey McClanahan
A
